NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               GARY MCLEOD MANN,
                    Petitioner,
                           v.
           DEPARTMENT OF THE ARMY,
                  Respondent.
              __________________________

                      2011-3182
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT3330101108-I-1.
               __________________________

              Decided: December 12, 2011
              ___________________________

   GARY MCLEOD MANN, of Hinesville, Georgia, pro se.

    J. HUNTER BENNETT, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and DEBORAH A. BYNUM,
Assistant Director.
                __________________________
MANN   v. ARMY                                        2


    Before LOURIE, PLAGER, and DYK, Circuit Judges.
PER CURIAM.
    Gary McLeod Mann petitions for review of a final or-
der of the Merit Systems Protection Board (“Board”). The
Board denied Mann’s request for corrective action under
the Veterans Employment Opportunities Act of 1998
(“VEOA”) with respect to the Army’s refusal to consider
Mann’s application for employment. Mann v. Dep’t of
Army (“Final Order”), No. AT-3330-10-1108-I-1 (M.S.P.B.
Jun. 9, 2011). We affirm.
                     BACKGROUND
     The Army announced a vacancy for a Management
Analyst position in the Directorate of Logistics at Fort
Stewart, Georgia, on July 26, 2010. Eligibility for the
vacancy was limited to “[c]urrent Army employees.” S.A.
23. Mann applied for the position, and the agency in-
formed Mann that he was not eligible for the position
because he was not employed by the agency at the time of
the vacancy announcement. Mann, who is a veteran,
subsequently filed a complaint with the Veterans’ Em-
ployment and Training Service at the Department of
Labor alleging that the agency violated his veterans’
preference rights under the VEOA by not considering him
for the position. The Department of Labor found that the
VEOA requires an agency to consider eligible veterans
only if the agency is recruiting from outside of its own
workforce and that no violation had occurred because the
Management Analyst vacancy was limited to current
agency employees.
    Mann appealed to the Board on September 20, 2010,
contending that the limitation excluding non-agency
employees from applying for the position was a violation
of his veterans’ preference rights. Mann submitted re-
3                                              MANN   v. ARMY


quests for discovery, pursuing a different theory, i.e., that
the agency had in fact accepted other applications from
outside of the agency’s own workforce and was thus
obligated to also consider his application. On October 21,
2010, Mann submitted a First Request for Discovery,
requesting, among other things, the agency to admit that
it had accepted applications from outside of its own work-
force for the position. In its response, the agency denied
having accepted applications from outside of its own
workforce for the position. On November 24, 2010, Mann
submitted a Second Request for Discovery, which was
similar to the first request, but was directed to specific
agency employees. The agency objected on the ground
that the specific employees were not parties to the action,
but again denied having accepted applications from
outside of the agency’s own workforce. On December 22,
2010, Mann filed a Motion to Compel Discovery alleging
that the agency refused to answer his requests.
    The Administrative Judge (“AJ”) found that 5 U.S.C.
§ 3304(f)(1) requires agencies to give veterans an oppor-
tunity to compete for a position only if the agency accepts
applications from outside of its own workforce. Because
the announcement for the position limited eligible appli-
cants to current agency employees, the AJ held that the
agency was not required to consider Mann for the posi-
tion. The AJ also denied Mann’s Motion to Compel Dis-
covery. The AJ dismissed the case for failure to state a
claim upon which relief could be granted. Mann peti-
tioned for review by the full Board. The Board corrected
the disposition from a dismissal for failure to state a claim
to a denial of Mann’s request for corrective action, and
denied Mann’s petition for review. Final Order, slip op. at
3. Mann timely petitioned for review by this court. We
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
MANN    v. ARMY                                             4


                        DISCUSSION
    Our review of Board decisions is limited. We may
only set aside agency actions, findings, or conclusions that
we find to be “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c); see also Bennett v. Merit
Sys. Prot. Bd., 635 F.3d 1215, 1218 (Fed. Cir. 2011).
    Mann’s first argument is that the agency violated the
VEOA by limiting the position to applicants from within
the agency’s own workforce. The VEOA provides in
relevant part that “veterans . . . may not be denied the
opportunity to compete for vacant positions for which the
agency making the announcement will accept applications
from individuals outside its own workforce under merit
promotion procedures.” 5 U.S.C. § 3304(f)(1). 1 We have
held that the VEOA guarantees veterans “a right to apply
and an opportunity to compete” for agency vacancies that
are open to applicants from outside of an agency’s own
workforce under merit promotion procedures. Joseph v.
F.T.C., 505 F.3d 1380, 1383 (Fed. Cir. 2007). But the Act
does not provide veterans an opportunity to compete for
vacant positions for which the agency making the an-
nouncement will not accept applications from individuals
outside its own workforce. Mann’s contention that the
agency violated the VEOA in limiting consideration for


    1   5 U.S.C. § 3304(f)(4) ensures that veterans will re-
ceive notice of their eligibility to compete when positions
are open to applicants from outside of the agency’s own
workforce. It provides that “[t]he area of consideration for
all merit promotion announcements which include consid-
eration of individuals of the Federal workforce shall
indicate that . . . veterans . . . are eligible to apply.” Id.
5                                            MANN   v. ARMY


the position to individuals within the agency is without
merit.
    Mann alternatively argues that the agency accepted
applications for the Management Analyst position from
outside of the agency’s own workforce and was thus
obligated under 5 U.S.C. § 3304(f)(1) to also consider his
application. It is undisputed that the vacancy announce-
ment limited eligible applicants to “[c]urrent Army em-
ployees.” S.A. 23. Further, the agency’s responses to
Mann’s initial discovery requests expressly denied having
accepted applications for the position from outside of its
own workforce. Thus, substantial evidence supports the
Board’s conclusion that the agency only considered appli-
cations from within its own workforce, and in turn, that
no violation of section 3304(f)(1) had occurred.
    Mann also argues that the AJ improperly denied his
Motion to Compel Discovery. Mann has failed to establish
that he had not received full responses from the agency to
both of his requests for discovery. In these circumstances,
we find no error in the denial of Mann’s Motion to Compel
Discovery. See Curtin v. Office of Pers. Mgmt., 846 F.2d
1373, 1378–79 (Fed. Cir. 1988).
                          AFFIRMED
                             COSTS
    No costs.